                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE


  UNITED STATES OF AMERICA                       )
                                                 )
  v.                                             )             NO. 2:19-CR-87.11
                                                 )
  LESTER BURDEN                                  )
                                                 )



                                           ORDER

         Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation,

  recommending that the Court: (1) find that the plea hearing in this case could not be further

  delayed without serious harm to the interests of justice; (2) grant Defendant’s motion to

  withdraw his not guilty plea to Count One of the Indictment; (3) accept Defendant’s plea

  of guilty to the lesser included offense of Count One of the Indictment, that is, conspiracy

  to distribute methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1), and

  841(b)(1)(C); (4) adjudicate Defendant guilty of the charge set forth in the lesser included

  offense of Count One of the Indictment; and (5) find that Defendant shall remain in custody

  until sentencing in this matter. Neither party filed a timely objection to the report and

  recommendation. After reviewing the record, the Court agrees with the magistrate judge’s

  report and recommendation.       Accordingly, the Court ACCEPTS and ADOPTS the

  magistrate judge’s report and recommendation [D. 274] pursuant to 28 U.S.C. § 636(b)(1)

  and ORDERS as follows:




Case 2:19-cr-00087-PLR-CRW Document 279 Filed 09/03/20 Page 1 of 2 PageID #: 1704
         (1)    As set forth on the record, Defendant’s plea hearing could not be further

  delayed without serious harm to the interests of justice;

         (2)    Defendant’s motion to withdraw his not guilty plea to Count One of the

  Indictment is GRANTED;

         (3)    Defendant’s plea of guilty to the lesser included offense of Count One of the

  Indictment, that is, conspiracy to distribute methamphetamine in violation of 21 U.S.C. §§

  846, 841(a)(1), and 841(b)(1)(C), is ACCEPTED;

         (4)    Defendant is hereby ADJUDGED guilty of the lesser included offense of

  Count One of the Indictment;

         (5)    Defendant SHALL REMAIN in custody until sentencing in this matter

  which is scheduled to take place on December 14, 2020 at 10:00 a.m. in Knoxville before

  the Honorable Pamela L. Reeves, Chief United States District Judge.

         SO ORDERED.

         ENTER:

                                     ____________________________________________
                                     CHIEF UNITED STATES DISTRICT JUDGE




Case 2:19-cr-00087-PLR-CRW Document 279 Filed 09/03/20 Page 2 of 2 PageID #: 1705
